UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-22164 PSP Family of Funds (Exact name of registrant as specified in charter) 420 Lexington AvenueSuite 601New York, NY10170 (Address of principal executive offices)(Zip code) Matrix 360 Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code: 816.787.0718 Date of fiscal year end: 12/31/2014 Date of reporting period: 07/01/2013 to 6/30/2014 ITEM 1. PROXY VOTING RECORD: The Fund held no securities to vote at a meeting of shareholders during the period.Accordingly, there are no proxy votes to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PSP Family of Funds By: /s/ Sean M. McCooey Sean M. McCooey, President Date July 11, 2014
